Case 5:18-cv-01882-JGB-SHK Document 100-2 Filed 05/24/19 Page 1 of 4 Page ID
                                 #:2864




                     Exhibit L2
Case 5:18-cv-01882-JGB-SHK Document 100-2 Filed 05/24/19 Page 2 of 4 Page ID
                                 #:2865




                           LEMON DROP
                          Natural and Artificial Flavors
                            1611 oz (1 PT) 473 mL


                             rams        441?
Case 5:18-cv-01882-JGB-SHK Document 100-2 Filed 05/24/19 Page 3 of 4 Page ID
                                 #:2866




                          _BY THE               KERg60             riE Lid Chit-CARS,-            ,
                          REDLINE ENERGY PRODUCTS!
                        Make no Mistake -BANG' is not your'
                     stereotypical high sugar, life-sucking soda
                       masquerading as an energy drink! High)
                     sugar drinks spike blood sugar producing,
                      metabolic mayhem causing you to crash
                     harder than a test dummy into a brick wall.
                       Power up with BANG's potent brain &I
                    body-rocking fuel: Creatine, Caffeine, Co010
                      & BCAAs (Branched ChaFn Amino Acids):
                    Life'is an Xtilme Sport and BANG' is the,
                    Xtreme Energy source to Live Life Xtreme!
                                                                                              OATIN7




                                            0                        0                        0
                                          SUGARS                  CALORIES                 ARTIFICIAL
                                           PER CAN                  PER CAN                 COLORS
                    EitEc-ialo violuse OKprproductit you are pregnant ar nunang. DC no, coon n".
                     as proem (I you are taking any prescription drug andlos hove airy medical'
                    1.0.6Pert The user or INS product assumes all liability if this product Is used Ina
                     wilt nOlanSisten1 with Label guidelines •
                     Ns Mc% contains caffeine and should not lie Wiejvnlhany other callow •
                                                            intended lot rise
                     CC;a: -.!rm
                               l ePformanu.IThis
                                            aclufpn
                                                 i rod
                                                    g.MI
                                                      Some.
                                                         is i vn   sni isclikely    degrade'
                                                                                    aeln
                                                                              l) to d  grade
                                                                                        i y MCihritica cntr
                    Very
                      --.) 07013 vim! PHARMACEUTICALS INC *a RIGHTS RESERVE0
                    QUA/        kl€00"'llort
                                        il ahs"
                                             Park
                                               ious
                                                  Driaire,e
                                                        th Win
                                                             estr, Fill"33°11
                                                                           326
                                                                             taiU
                                                                                nSA ii Or
                                                                                       l 64" : " ."1"1
                                       VPXSPORTS.COM
Case 5:18-cv-01882-JGB-SHK Document 100-2 Filed 05/24/19 Page 4 of 4 Page ID
                                 #:2867




                      if PEPTIC.' • COCIAIDi

                               . CONTAINS NO F nun JUICE
                                Nutrition                Facts
                                Serving Size 1can (16 fl oz [473 mL))
                                Amount Per Serving
                                Calories 0         1 dories from Fat U
                                                         (4• Daily Value'
                                Total Fat 0 g                       0%'
                                 Saturated Fat 0 q                  0%'
                                 Trans Fat 0 g
                                Cholesterol 0 mg                    0%'
                                Sodium    40 mg                     2%*
                                Potassium 85 mg                     2%'
                                Total Carbohydrate 0 g              OW
                                 Dietary Fiber 0 g                  0%'
                                 Sugars 0 g
                                Protein 0 g
                                Vitamin C 50°/01 • Niacin 25%,
                                Vitamin B6 25%t • Vitamin B12 25%'
                                Magnesium 2%t
                                'Percent Lea!) Values aie based en a 2,000 calorie die!.
                                Not a sisibeant wine of vitamin a, eakium and inn
                         .8.
                         I, Ingredients:  Carbonated water, citric acid anhydrous, natural
                            and artificial flavors, caffeine anhydrous, sodium benzoate
                         ti (preserves freshness), poLwaum citrate mamhYrkale,
                          E Emaleant brand sucralose, 1.-Iruciffe, potassium Men
                         1 ibnie,vitamin C (ascorbic acid). calcium chlaide,acesollame         zro
                          a POiassium, potassium solvate miesehres freshness), calcium         (.?
                          t sodium IOTA magnesium chloride. Icisoleucine, L-vaint              (0
                          a' mTORC1- Molecule (Cmaly1.1-Gkitarnine (Patented Made              (0
                         o Protected CreatinerGlutamme Peptide)). vitamin 63                   (0
                         l Paannamide), Co010 (coenzyme 010), vitamin 86 MYllthoof               t.
                         a hydnxtilOilik), and vitamin 812 MialOCObalamk                       I in
                                                         nI ST BY DATE AT BOTTOM                 c,s.
                         c                                                          ti
                                Warning: Too                                            i      ‘ e.
                         S      much caffeine
                         "6      may cause                                                     12?
                          E' nervousness.                                          1‘--
                                  irritability,          -- ash                   In
                         N SleepleSSneSS,                  _._-----
                                                         -                        Ni           1:,
                         .E and. occasionally.                                     NO          I fi
                               rapid bean beat.
                         A Notrecommended                                                  co (fi
                                                                                              7.  i

                                for use by children                                        '4' V
                                 under 18 years 01         '5112.1f2tr
                                                            _ _       r                    ‘0
                                 age. One serving          ----I—id,—                      N-
                                 of BANG provides                                          c3
                                     300 mg of
                    ea
                   Ha:
                                 caffeine which is
                                  more than three
                                                                                               i
                                                                                                ,(
                                                                                               .,
                   yvviii         cups 01 coffee.
                   • utir -
